IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL RAMON OCHOA,                          : No. 135 WAL 2019
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
DR. ARTHUR LEVINE, ET AL.,                    :
                                              :
                    Respondents               :


                                       ORDER



PER CURIAM

     AND NOW, this 16th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.